PER CURIAM.
Upon review of the record and the contentions of the parties we are of the view that all of the appellants are entitled to a judgment in their favor upon the state’s claim of forfeiture and upon the state’s assessment of storage charges. See U.S. v. Lace, 502 F.Supp. 1021 (D.Vt.1980); aff’d 669 F.2d 46 (2d Cir.1982); Bloom v. State, 283 So.2d 134 (Fla. 4th DCA 1973); and § 933.14, Fla.Stat. (1979). Accordingly, we reverse the judgment of the trial court and remand with directions for entry of judgment in favor of appellants.
ANSTEAD, BERANEK and HERSEY, JJ., concur.